DETAILED CORRESPONDENCE
1. Applicant's response, filed 5 October 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 October 2020 has been entered.
 
Claim Status
4. Claims 3-6, 8 and 10 are cancelled.
Claims 1-2, 7, 9 and 11-14 are currently pending and under examination herein.
Claims 1-2, 7, 9 and 11-14 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1, 9 and 11-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Abkevich et al. (US 2012/0015050 A1; 15 June 2016 IDS Document; previously cited) and Brown (Genomes, 2nd edition. Oxford: Wiley-Liss; 2002. Chapter 1: The Human Genome. Pgs. 1-45; previously cited). There are no newly recited portions herein.
With respect to claims 1, 9 and 11, Abkevich et al. (US 2012/0015050 A1) discloses a method of assessing samples for a LOH (loss of heterozygosity) signature, which is defined as the presence of five or more LOH regions that are longer than about 1.5 megabases but less than the length of the entire chromosome that contains that LOH region (para. [0006] and [0058]). Abkevich et al. (US 2012/0015050 A1) further discloses LOH region excludes regions that are the whole chromosomes and X and Y chromosomes (paras. [0006] and [0011]). Abkevich et al. (US 2012/0015050 A1) also discloses that an embodiment of the invention includes large LOH regions that affect only a part of a chromosomal arm (para. [0123] and Fig. 5). Abkevich et al. (US 2012/0015050 A1) discloses that the cancer cells having a genome containing a LOH signature can be identified as being likely to respond to a particular cancer treatment regimen that includes a PARP inhibitor (para. [0009] and [0075]). Abkevich et al. (US 2012/0015050 A1) further discloses that the invention includes a method of treating the cancer with a PARP inhibitor if the cancer cell from a cancer patient has a positive LOH signature (para. [0016]-[0017] and [0076]). Abkevich et al. (US 2012/0015050 A1) further discloses that the method includes a computer system that receives genomic data from a sample and analyzes the data to determine the homozygous or heterozygous nature of a plurality of loci 
Regarding claim 12, Abkevich et al. (US 2012/0015050 A1) discloses that the method includes detecting germ line and somatic mutations of the BRCA1 and BRCA2 genes and that the data is received from a computer system used to collect the data (paras. [0061]-[0069], [0093], [0116]-[0117], and [0119]-[0125]).
Concerning claim 13, Abkevich et al. (US 2012/0015050 A1) discloses that the LOH signature can be identified as being likely to have a deficiency in homology directed repair or being likely to have a deficient BRCA1 or BRCA2 status (para. [0007], [0012], [0019]-[0020], [0023]). Abkevich et al. (US 2012/0015050 A1) further discloses that the cells classified as having an increased likelihood of homology-directed repair (HDR) deficiency can have a deficient status in one or more genes that includes but are not limited to BRCA1 and BRCA2 (paras. [0058]-[0059] and Table 1). Abkevich et al. (US 2012/0015050 A1) also discloses that a deficiency includes mutations (para. [0059]). Abkevich et al. (US 2012/0015050 A1) further discloses that the method can be used to any one of a deficiency in BRCA1 or BRCA2, a deficiency in HDR, a likelihood that a patient will respond to a PARP inhibitor or a combination of these items (para. [0014]). Therefore, a deficiency in HRD is identified by the LOH signature exceeding the defined threshold and can be found to be deficient regardless if the BRCA status of the sample if the sample is found to have a positive LOH status (paras. [0058]-[0059] and [0075]). Furthermore, Abkevich et al. (US 2012/0015050 A1) discloses that the tumors in the example are divided into three groups: BRCA deficient/HDR deficient, HDR deficient/BRCA intact if they had a positive LOH signature, or HDR intact if they had a negative LOH signature (paras. [0122] and [0125]).
As to claim 14, Abkevich et al. (US 2012/0015050 A1) discloses classifying patients as having a positive LOH signature as also being likely to respond to a PARP inhibitor and then 
Abkevich et al. (US 2012/0015050 A1) is silent to the explicit recitation of data used to classify the cancer patient comprising a percentage LOH value of the genome as determined by the sum of the lengths of each individual LOH region divided by the total genome length that is greater than about 11 percent and using a therapeutically effective amount of PARP inhibitor in claims 1, 13 and 14; the percentage of the genome being greater than about 12, 13, 14, 15, 16, 17, 18, 19, or 20 percent in claim 9; and the percentage being greater than about 20 percent in claim 11. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by the combination of Brown et al. and Abkevich et al (US 2012/0015050 A1). 
With respect to claims 1, 9, 11 and 13-14, Brown discloses that the nuclear genome comprised of the 24 human chromosomes is approximately 3,200,000,000 nucleotides of DNA and that a megabase pair is equivalent to 1,000,000 base pairs (pg. 1, para. 3; pg. 44, box. 1.2). Therefore, Brown discloses that the total human genome is approximately 3,200 megabases. 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some teaching in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Abkevich et al. (US 2012/0015050 A1) discloses a limitation on a number of LOH regions with a specified length that are required to predict the likelihood of response of a cancer cell as well as HRD deficiency and provide treatment. It would have been obvious to one of ordinary skill in the art at the time of the invention to express this limitation as a percentage of the length of the total genome using the length taught by Brown to make it easier to understand the loss of heterozygosity required for a cancer to be responsive to a particular cancer treatment. By prima facie obvious.
 
6. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abkevich et al. (US 2012/0015050 A1; 15 June 2016 IDS Document; previously cited) and Brown (Genomes, 2nd edition. Oxford: Wiley-Liss; 2002. Chapter 1: The Human Genome. Pgs. 1-45; previously cited) as applied to claim 1 above, and further in view of Ihnen et al. (Mol Cancer Ther 2013, Vol 12, No 6, pgs. OF1-OF14; previously cited). There are no newly recited portions herein.
The limitations of claim 1 have been taught by Abkevich et al. (US 2012/0015050 A1) and Brown in the above rejection. Abkevich et al. (US 2012/0015050 A1) and Brown are silent to wherein the PARP inhibitor is rucaparib in claim 2. However, this limitation was known in the art at the time of the effective filing date of the invention, as taught by Ihnen et al.
Regarding claim 2, Ihnen et al. discloses that rucaparib is a PARP inhibitor that is effect for treating sporadic ovarian cancer lacking BRCA1/2 silencing through methylation or mutations (pg. OF2, col. 1, paras. 2-3). 
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led prima facie obvious.

7. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abkevich et al. (US 2012/0015050 A1; 15 June 2016 IDS Document; previously cited) and Brown (Genomes, 2nd edition. Oxford: Wiley-Liss; 2002. Chapter 1: The Human Genome. Pgs. 1-45; previously cited) as applied to claim 1 above, and further in view of Abkevich et al. (British Journal of Cancer 2012, Vol 107, pgs. 1776-1782; 29 January 2018 IDS Document; previously cited). There are no newly recited portions herein.
The limitations of claim 1 have been taught by Abkevich et al. (US 2012/0015050 A1) and Brown in the above rejection. Abkevich et al. (US 2012/0015050 A1) and Brown are silent to wherein the ovarian cancer is high-grade serous ovarian cancer in claim 7.
As to claim 7, Abkevich et al. (British Journal of Cancer) discloses determining a score that is the number of LOH regions of a specific size in late-stage serous ovarian tumors (abstract; pg. 1777, col. 1, para. 3 to col. 2, para. 8).
prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if one could have substituted one known element for another and the results of the substitution would have been predictable. Abkevich et al. (British Journal of Cancer) determining a score that is the number of LOH regions of a specific size in late-stage serous ovarian tumors (abstract; pg. 1777, col. 1, para. 3 to col. 2, para. 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the data taught by Abkevich et al. (British Journal of Cancer) could have been substituted for the data in the method of Abkevich (US 2012/0015050 A1) and Brown since the data is able to provide a LOH analysis that can be utilized to determine a number of LOH regions of a specific size. Furthermore, one would be able to predict the results of the substitution since both methods produce a similar score based on the number of LOH regions.  The invention is therefore prima facie obvious.

Response to Arguments
Applicant's arguments filed 5 October 2020 have been fully considered but they are not persuasive. 
8. Applicant asserts that the present invention calculates LOH by including all LOH in the genome and does not discriminate based on large LOH regions vs. short LOH regions and that this is a fundamental difference between the method as presently claimed and Abkevich (pg. 4, para. 3 to pg. 5, para. 1 of Applicant’s Remarks). Applicant further asserts that Abkevich specifically teaches away from requiring the sum of the lengths of each individual LOH region divided by the total genome length by disclaiming the relevance of short LOH regions (pg. 5, para. 1 of Applicant’s Remarks). This argument is not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the present invention includes all LOH in the genome and does not discriminate based on large LOH In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the instant claims recite receiving data from a computer system comprising the homozygous or heterozygous nature of a plurality of single nucleotides along each chromosome of the genome and this information is utilized to calculate the percent LOH by summing the lengths of all individual LOH in the data by the total genome length. There is no limitation in the instant claims that requires calculating LOH by including every LOH region in the entire genome divided by the total genome length as the received data, under the broadest reasonable interpretation of the claims, does not include all homozygous or heterozygous nature for all nucleotides in the entire genome. Rather, the BRI only requires receiving the homozygous or heterozygous nature of a plurality of single nucleotides for each chromosome of the genome. Therefore, the step of determining the sum of the lengths for all LOH individual LOH regions is for all of the LOH identified in the received data, which is not equivalent to identifying all of the LOH regions in the entire genome as that data is not available in the broadest embodiment.
In regards to Applicant’s arguments that Abkevich teaches away from requiring the sum of the lengths of each individual LOH region divided by the total length by disclaiming the relevance of short LOH regions in para. [0123], it is noted that the prior art merely teaching a preference for lengths of LOH regions over other lengths falls short of the kind of teaching that would discourage one of ordinary skill in the art from utilizing short LOH regions. While the prior art teaches that short LOH are not preferred, it does not teach that they should not be considered. Nevertheless, the invention as claimed does not require summing the lengths of all LOH regions in the entire genome as presently claimed. As discussed in the above rejection, at least one embodiment of the prior art renders the instant claims obvious.

9. Applicant asserts that Abkevich does not teach or suggest any threshold for LOH based on percentage of the genome or inclusion of short LOH regions as present in the claimed invention (pg. 5, para. 1 of Applicant’s Remarks). This argument is not persuasive. 
As discussed in the above rejection, Abkevich et al. (US 2012/0015050 A1) discloses a method of assessing samples for a LOH (loss of heterozygosity) signature, which is defined as the presence of five or more LOH regions that are longer than about 1.5 megabases but less than the length of the entire chromosome that contains that LOH region (para. [0006] and [0058]). Therefore, the presence of 20 regions with a length of 18 Mbs as the threshold for a positive LOH signature status would equate to greater than 11% LOH for the total genome using the total genome length information taught by Brown. Abkevich et al. (US 2012/0015050 A1) discloses that the cancer cells having a genome containing a LOH signature can be identified as being likely to respond to a particular cancer treatment regimen that includes a PARP inhibitor (para. [0009] and [0075]). Abkevich et al. (US 2012/0015050 A1) further discloses that the invention includes a method of treating the cancer with a PARP inhibitor if the cancer cell from a cancer patient has a positive LOH signature (para. [0016]-[0017] and [0076]). Therefore, the teachings of Abkevich et al. (US 2012/0015050 A1) do in fact suggest a threshold that is equivalent to the total length of the LOH regions being greater than about 11% as distinguishing responsive versus non-responsive patients to a PARP inhibitor.

10. Applicant asserts that the threshold of specifically greater than 11% has significance in correlating responsive patients versus non-responsive patients that is an unexpected effect that is not taught or suggested in the cited references (pg. 5, para. 2 to pg. 6, para. 1 of Applicant’s Remarks). Specifically, Applicant asserts that Table 7 of the instant specification demonstrates the clinical utilized of PARP inhibitors for non-BRCA/LOH+ positive patients as compared to non-BRCA/LOH- patients (pg. 5, para. 2 to pg. 6, para. 1 of Applicant’s Remarks). This argument is not persuasive.

In addition, Table 7 pointed to by the application is only commensurate in scope with claims 13-14. Nevertheless, the result pointed to by the Applicant is still expected as taught by Abkevich et al. (US 2012/0015050 A1). Abkevich et al. (US 2012/0015050 A1) discloses that the tumors in the example are divided into three groups: BRCA deficient/HDR deficient, HDR deficient/BRCA intact if they had a positive LOH signature, or HDR intact if they had a negative LOH signature (paras. [0122] and [0125]). Abkevich et al. (US 2012/0015050 A1) also discloses classifying patients as having a positive LOH signature as also being likely to respond to a 

11. Applicant asserts that the references cited by the Examiner do not teach or suggest a treatment based on the presence of a certain threshold of LOH alone, regardless of BRCA status (pg. 6, para. 1 of Applicant’s Remarks). This argument is not persuasive.
As discussed in the above rejection, Abkevich et al. (US 2012/0015050 A1) discloses that the tumors in the example are divided into three groups: BRCA deficient/HDR deficient, HDR deficient/BRCA intact if they had a positive LOH signature, or HDR intact if they had a negative LOH signature (paras. [0122] and [0125]). Abkevich et al. (US 2012/0015050 A1) also discloses classifying patients as having a positive LOH signature as also being likely to respond to a PARP inhibitor and then treating the cancer patient with the cancer treatment regimen (paras. [0075]-[0076]). Therefore, those patients identified as HRD deficient/BRCA intact because of a positive LOH signature would also be classified as likely to respond to a PARP inhibitor and treated with the PARP inhibitor. As such, Abkevich et al. (US 2012/0015050 A1) discloses that the patient is likely to respond to the treatment regardless of BRCA status and does not discuss LOH only in the context of BRCA deficiency. Rather, the discussions of BRCA deficiency are merely an alternate embodiment for the LOH analysis taught by Abkevich et al. (US 2012/0015050 A1).

12. Applicant asserts that the Ihnen and Abkevich 2 references in the rejections of claims 2 and 7 do not remedy the deficiencies of Abkevich and Brown and thus claims 2 and 7 are patentable over the prior art (pg. 6, paras. 2-5 of Applicant’s Remarks). This argument is not .

Conclusion
13. No claims are allowed.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
E-mail Communications Authorization
14. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631